Citation Nr: 0603384	
Decision Date: 02/07/06    Archive Date: 02/15/06

DOCKET NO.  04-15 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for hypertension as 
secondary to service-connected post-traumatic stress disorder 
(PTSD).

2.  Entitlement to special monthly compensation (SMC) based 
on the need for regular aid and attendance.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

W.T. SNYDER, Associate Counsel



INTRODUCTION

The veteran had active service from April 1948 to April 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Buffalo, New 
York, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A December 2003 rating decision denied the 
veteran's claims.  The veteran appealed the denial of service 
connection for hypertension, and also the denial of SMC based 
on the need for aid and attendance.  As the Notice of 
Disagreement limited the SMC issue to only the need for aid 
and attendance, the denial of SMC based on being housebound 
is not before the Board.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims and fulfilled the duty to assist him 
in developing that evidence.

2.  The preponderance of the probative evidence indicates 
that the veteran does not currently suffer from hypertension 
that is related to service or to a service-connected 
disability.

3.  The preponderance of the probative evidence indicates 
that that the veteran is not so helpless as to need regular 
aid and attendance or bedridden as a result of his service-
connected disabilities.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by service 
or shown within one year following discharge from service, 
nor is it proximately due to, the result of, or aggravated 
by, his service-connected PTSD.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.310 (2005).

2.  The requirements for entitlement to SMC based on a need 
for regular aid and attendance or bedridden have not been 
met.  38 U.S.C.A. §§ 1114(l), 5107(b) (West 2002 and Supp. 
2005); 38 C.F.R. §§ 3.102, 3.350(b)(3), (4), 3.352(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 and Supp. 2005) redefined VA's duty 
to assist the veteran in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  The Court also held, however, that providing 
the VCAA notice to the claimant after the initial decision 
could satisfy the requirements of the VCAA if the timing of 
the notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 121.

More recently, however, the Court held in Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) that error regarding the 
timing of notice does not have the natural effect of 
producing prejudice and, therefore, prejudice must be pled as 
to it.  Further, the Court held that VA can demonstrate that 
a notice defect is not prejudicial if it can be demonstrated: 
(1) that any defect in notice was cured by actual knowledge 
on the part of the appellant that certain evidence (i.e., the 
missing information or evidence needed to substantiate the 
claim) was required and that the appellant should have 
provided it; (2) that a reasonable person could be expected 
to understand from the notice provided what was needed; or 
(3) that a benefit could not possibly have been awarded as a 
matter of law.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield, supra; Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Any error in the sequence of events is not 
shown to have any effect on the case or to cause injury to 
the claimant.  Consequently, the Board concludes that any 
such error is harmless and does not prohibit consideration of 
this matter on the merits.  See Mayfield, supra; ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

In this case, in a letter of August 2003, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate the claim for service connection on 
a secondary basis, as well as what information and evidence 
must be submitted by the veteran for both claims, what 
information and evidence will be obtained by VA, and the need 
for the veteran to advise VA of or submit any further 
evidence that pertains to his claims.

The Board notes that the letter did not inform the veteran of 
the requirements to support a claim for SMC on the basis of 
need for aid and attendance.  He was also, however, provided 
with a copy of the appealed rating decision, as well as the 
March 2004 Statement of the Case (SOC), and a December 2005 
Supplemental Statement of the Case (SSOC).  These documents 
provided him with notice of the law and governing 
regulations, including the SMC requirements, as well as the 
reasons for the determinations made regarding his claims.  By 
way of these documents, he also was specifically informed of 
the cumulative evidence already having been previously 
provided to VA or obtained by VA on the veteran's behalf.  
Additionally, the SOC included a summary of the relevant VCAA 
regulatory provisions of 38 C.F.R. § 3.159.  Further, at the 
RO hearing, the Decision Review Officer informed the veteran 
of the evidence required to support the claim for SMC, and he 
acknowledged understanding.  Therefore, the Board finds that 
the veteran was notified and aware of the evidence needed to 
substantiate this claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  See 
Charles v. Principi, 17 Vet. App. 370 (2002).  Specifically, 
a reasonable person could be expected to understand from the 
notice provided what was needed.  Accordingly, there is no 
further duty to notify, and no prejudice to the veteran 
exists by deciding the claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post-service medical 
records and examination reports, and the transcript of the RO 
hearing.  Under the circumstances in this case, the veteran 
has received the notice and assistance contemplated by law 
and adjudication of the claim poses no risk of prejudice to 
the veteran.  See Mayfield, supra; Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001) (VCAA does not 
require remand where VA thoroughly discussed factual 
determinations leading to conclusion and evidence of record 
provides plausible basis for factual conclusions, and where 
development of the evidence was as complete as was necessary 
for a fair adjudication of the claims).

Service connection

Factual background

An October 2002 rating decision granted entitlement to 
service connection for PTSD.  The veteran applied for service 
connection for hypertension on a secondary basis in July 
2003.

The veteran asserts that he has hypertension and that it is 
due to his PTSD.  His wife related at the RO hearing that the 
veteran had manifested symptoms of anxiety for several years 
before they knew or were told what may have been the 
underlying cause.  She essentially asserted that the stress 
the veteran experienced with dealing with those factors 
contributed to his hypertension.  As support for the 
veteran's claim, private treatment records were submitted.

Service medical records are negative for any findings of 
hypertension.  The veteran's blood pressure reading during 
his separation examination was 138/72.

A May 1994 Discharge Summary reflects the veteran presented 
with complaints of intermittent jerking of his extremities, 
and the veteran related that he had a stressful job prior to 
retiring, and that he was a very anxious person.  Physical 
examination revealed that his blood pressure reading was 
148/90.  The discharge diagnosis was generalized anxiety 
disorder.  An April 1996 Discharge Summary reflects that the 
veteran presented with complaints of epigastric disturbances, 
and his blood pressure reading was 110/70.  An undated 
treatment records reflects presentment for complaints of 
chest pressure.  His blood pressure reading was 133/80.

A July 2003 report of R.P.G., M.D., one of the veteran's 
private providers, reflects that he had treated the veteran 
since 1999 for coronary artery disease status post-coronary 
artery bypass graft and hypertension.  Dr. G related that 
those conditions may be aggravated by the veteran's 
concomitant PTSD and prior combat experiences.

The September 2003 VA examination report reflects that the 
veteran related that he was diagnosed with hypertension in 
1997.  He was started on an unnamed medication which was 
discontinued, and he was not taking any medication for 
hypertension at the time of the examination.  Physical 
examination revealed the maximum impulse of his heart to be 
in the last fifth intercostal space on the midclavicular 
lime.  Heart sounds were normal.  There were no murmurs, 
rubs, or gallops.  The examiner noted that the veteran's 
blood pressure readings, 133/81/, 130/75, and 135/82, at the 
examination were not in the hypertensive range even though he 
was not taking any medication.  Based on those readings, the 
examiner observed that it could not be concluded that the 
veteran was hypertensive.  The examiner noted a March 2003 
normal reading of 128/67, and again the veteran was not on 
any hypertensive medication at the time.  While noting that 
the veteran had a history of hypertension diagnosed in 1997, 
which from the available information, appeared to have been 
essential hypertension, the examiner observed that the 
hypertension had resolved.  The examiner's diagnoses did not 
include hypertension.

The veteran's VA outpatient records for routine and follow-up 
visits reflect the following blood pressure readings: July 
2003, 104/62; September 2003, 124/64; May 2004, 122/70; June 
2005, 111/66; and, October 2005, 131/68.

Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and hypertension becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§  3.307, 3.309 (2005).  

Secondary service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  Further, 
a disability which is aggravated by a service connected 
disorder may be service connected to the degree that the 
aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 
(1995).  

For VA purposes, hypertension means diastolic blood pressure 
is predominantly 90 millimeters (mm) or greater, and isolated 
systolic hypertension means that the systolic blood pressure 
is predominantly 160 mm, or greater, with a diastolic blood 
pressure of less than 90 mm.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101, Note (1).  

As an initial matter, the evidence does not show, and the 
veteran does not contend, that his hypertension began during 
service or was shown within one year following discharge from 
service.

The competent medical evidence of record reflects that the 
veteran's blood pressure readings have been well within 
normal during recent years.  Dr. G's report did not provide 
the basis for his opinion, and the Board notes that the 
hospital summaries from the mid-1990s all reflect normal 
blood pressure readings.  In any event, Dr. G's opinion was 
tentative at best, as he opined that the veteran's 
hypertension may be aggravated by his PTSD.  Such language 
does not rise to the level of probable.  See Obert v. Brown, 
5 Vet. App. 30, 33 (1993) (medical opinions expressed in 
terms of "may" also implies "may" or "may not"' and are 
speculative); see also Bostain v. West, 11 Vet. App. 124, 
127-28 (1998).

More importantly, the current medical evidence shows that 
there is no disorder or disease to service connect.  The VA 
examiner found no hypertension on the September 2003 
examination, indicating that while he may have had the 
disorder in the past, it had resolved.  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1110 
(formerly § 310).  In the absence of proof of present 
disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. 
Brown, 104 F.3d 1328 (1997) (Interpreting 38 U.S.C. § 1131 as 
requiring the existence of a present disability for VA 
compensation purposes) and Wamhoff v. Brown, 8 Vet. App. 517, 
521 (1996).

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   


Aid and attendance

Factual background

The veteran is service connected for the following 
disabilities: PTSD at 70 percent; bilateral hearing loss at 
50 percent; cold injury residuals of right and left lower 
extremities bilaterally at 30 percent each; residuals of 
right thumb laceration at 20 percent; cold injury residuals 
of right and left upper extremities at 20 percent; and, 
tinnitus at 10 percent.  He is also service connected for 
scar residuals on his face, upper, and lower extremities, all 
of which are rated noncompensable.

An August 2003 report of a VA social worker reflects the 
assessment that the veteran should be identified as totally 
disabled, in that he presented with very unstable gait and 
ambulation, and was observed to have significant difficulty 
in physical transitions.

The September 2003 aid and attendance examination report 
reflects that the veteran's nonservice-connected disabilities 
include spinal stenosis, coronary artery disease, bronchial 
asthma, gastroesophageal disease, and functional choreiform 
disorder.  The report reflects that the veteran experienced a 
lot of middle to lower spinal pain and extreme weakness in 
both lower extremities.  He tended to fall, and had 
experienced multiple bruises over a period of time as a 
result of his impaired equilibrium and balance.  He needed 
his wife to help him get in and out of the bathtub and to 
bathe.  He also required assistance with putting on his 
clothes, he did not cook, and he did not leave the house 
much, because of his tendency to fall as well as severe back 
and leg pain and extreme fatigue.  The examiner noted that 
the veteran could barely walk 15 yards on his walker before 
he got short of breath with retrosternal discomfort.  

The examiner concluded that the veteran needed the regular 
assistance of another person to attend to the hazards of 
daily living and to protect himself from his daily 
environment.  The examiner noted he is essentially restricted 
to the immediate vicinity of his house due to pain in his 
back and extremities, extreme weakness of his extremities, 
and risk for fall.  He was noted to use a walker for 
ambulation and his wife accompanied him to the examination.  
The examiner stated that the regular assistance of another 
person was essential for the veteran.

The examiner further observed that the veteran was totally 
disabled due mainly to his nonservice-connected disabilities, 
such as chronic back pain and pain and extreme weakness in 
the lower extremities.  The diagnoses were coronary artery 
disease status coronary artery bypass graft, bronchial asthma 
and emphysema, osteroarthritis, choreiform movement disorder 
of upper and lower extremities of unknown origin, PTSD, and 
sensorineural hearing loss.

A March 2005 Social and Industrial Survey noted the veteran's 
wife reporting the veteran suffered from "spells" where he 
did not think clearly.  After discussing the veteran's 
physical and emotional disabilities, the examiner stated that 
the veteran required aid and assistance due to both physical 
and emotional needs and that his wife had to drive him 
everywhere.  

VA treatment records from October 2005 noted that the 
veteran's "odd behavior" and feeling like he was "in a 
fog" improved with a reduction in his Paxil.  

Analysis

Special monthly compensation is payable to individuals who 
are so helpless as a result of service-connected disability 
that they are in need of the regular aid and attendance of 
another person.  38 U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. 
§ 3.350(b)(3).  Determinations as to need for aid and 
attendance must be based 
on actual requirements of personal assistance from others.  
In making such determinations, consideration is given to such 
conditions as: Inability of claimant 
to dress or undress himself/herself or to keep 
himself/herself ordinarily clean and presentable; frequent 
need of adjustment of any special prosthetic or orthopedic 
appliances which, by reason of the particular disability, 
cannot be done without aid; inability of claimant to feed 
himself/herself through loss of coordination of upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect the claimant from hazards or dangers incident to 
his/her daily environment.  "Bedridden" will be a proper 
basis for the determination and is defined as that condition 
which, through its essential character, actually requires 
that the claimant remain in bed.  It is not required that all 
of the disabling conditions enumerated above be found to 
exist before a favorable rating may be made. The particular 
personal functions which the claimant is unable to perform 
should be considered in connection with his/her condition as 
a whole.  It is only necessary that the evidence establish 
that the claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. § 
3.352(a).

The competent medical evidence of record shows that, while 
the veteran is totally disabled, the medical examiner 
determined that, in terms of the need for aid and attendance, 
it is not due to his service-connected disabilities.  The 
September 2003 examination reports reflect the veteran's most 
serious pathology is due to his nonservice-connected 
musculoskeletal system disabilities and his heart disease.  
As noted in the reports, it is those disabilities that place 
him at extreme risk for falls and render him unable to 
perform his activities of daily living without assistance.  
Similarly, the March 2005 report did not indicate that the 
veteran required aid and attendance due solely to his service 
connected disabilities.  

The Board has considered the doctrine of reasonable doubt, 
38 C.F.R. § 3.102, but finds that the preponderance of the 
evidence is against the claim.  38 C.F.R. §§ 3.350(b)(3), 
3.352(a).



ORDER

Entitlement to service connection for hypertension, including 
as secondary to service-connected PTSD, is denied.

Entitlement to SMC based on the need for regular aid and 
attendance is denied.


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


